REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, and 6-12 are allowed.
Claim 1 is allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose transmitting a sidelink control information (SCI) message to a UE including an indication of the selected DMRS temporal position configuration, and transmitting data from the UE comprising DMRS in the temporal positions indicated by the configuration, wherein the DMRS temporal position configurations are 
transmitted to the UEs by higher layer signaling that comprises Radio Resource Control (RRC) signaling.
It is noted that the closest prior art, Sano et al. (US 20200195399, Jun. 18, 2020) shows the arrangement of the DMRSs between the cells including all of the patterns and SLs (sidelinks), the arrangement of the DMRSs can be applied between the DMRS transmitted by the user equipment and the DMRS transmitted by a user equipment in an adjacent cell, the unit time frames are located at the same temporal position of DMRS.
It is noted that the closest prior art, Islam et al. (US 20180376438, Dec. 27, 2018) shows a UE that receives an SS block, to determine the location of the SS block in the time domain, the UE determine the SS block index, which indicates temporal location of the SS block the relative to other SS blocks in the burst. The SS block index associated with a particular SS block and transmit beam. The SS block index represent time domain information for the SS block, the UE reference the SS block index to derive the symbol or slot index for an SS block in a radio frame. The SS block index conveyed in the DMRS of the PBCH signal.
However, Sano et al. and Islam et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464